Citation Nr: 9908324	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  92-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from June 1943 to January 1946.   

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1996, on appeal from a rating decision of 
the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).  In its November 1996 decision, 
the Board found that new and material evidence had not been 
obtained that was sufficient to warrant the reopening of the 
appellant's claim of entitlement to service connection for 
hearing loss.  The appellant's claim had been previously 
denied by the Board in April 1954.  

By order dated June 16, 1998, pursuant to a joint motion 
("joint motion") filed by the Secretary of Veterans Affairs 
and the appellant, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) vacated and remanded the Board's 
November 1996 decision relative to the  appellant's claimed 
entitlement to service connection for hearing loss.  This 
decision implements the terms of the joint motion, which 
directed that the Board "reopen the claim and adjudicate the 
merits."  


REMAND

As was stated in the joint motion, the VA examination reports 
of January and April 1995 are material in that they are 
relevant and probative to the central issue of this case, 
i.e., the etiology of the appellant's hearing disorder.  Per 
the joint motion, the claim is reopened.  

When first before the Board in April 1954, the evidence of 
record reflected that the  appellant served as a Naval 
gunnery officer in the Pacific theater of operations during 
World War II.  In-service physical examinations of June 1943 
and February 1945 detected no abnormalities with regard to 
the appellant's hearing.  His separation physical examination 
of December 1945 and a February 1950 Naval Reserve physical 
examination likewise reflect normal findings.  

In support of his June 1953 application for service-connected 
compensation due to hearing loss, the appellant submitted a 
contemporaneous medical report by Ben F., M.D., who reported 
that the appellant had "conversational hearing [of] both 
ears [at] 20/20," and that an audiogram study showed 11% 
loss of hearing in the appellant's right ear and 7% loss of 
hearing in his left ear.  In his report, Dr. F.  opined that 
the appellant had "defective hearing perceptive type 
bilateral, worse in [the] right ear."  

Various affidavits from family members and service colleagues 
were submitted in support of the original claim.  In a July 
1953 affidavit, Mr. [redacted] stated he knew the appellant 
prior to his active service, and when the appellant was 
discharged he had "defective hearing."  According to Mr. 
A., the appellant informed him that he had consulted a 
physician, who informed the appellant that "nothing could be 
done for his condition."  The appellant's wife stated in an 
affidavit that the appellant's hearing was "good" before 
service, and that after he was discharged, he "did not hear 
well."  She added that during her husband's tenure as a high 
school teacher, he commented that he could not hear his 
female students.  She stated that by the end of May 1953, her 
husband's hearing had worsened enough that she insisted he 
consult Dr. F.  

In a November 1953 statement, service colleague [redacted]
stated that he shared ship's quarters with the appellant.  
Mr. S. stated that from November 1944 to January 1945, their 
ship was under "almost nightly" aircraft attacks, and that 
the appellant's duty station was adjacent to an anti-aircraft 
gun.  Mr. S. explained that because the appellant was 
directing the anti-aircraft defense, he could not wear 
earplugs as did the other members of the crew.  In a January 
1954 statement, [redacted] stated that while appellant 
worked for him in an office in 1946, it was difficult for the 
appellant to hear well.  

In May 1992, the appellant testified at a personal hearing at 
the RO.  In substance, he stated that he had no hearing 
problems when he entered service.  (Transcript 3, hereafter, 
"T.").  During his tour in the Pacific theater of 
operations, one of his duties was that of gunnery officer.  
(T. 4).  The appellant stated that he would experience 
ringing in his ears for a few days following the firing of 
guns.  While he did not have difficulty hearing the men on 
his ship, he stated that because he has high frequency 
hearing loss, he does not hear women's voices.  (T. 5).  The 
appellant alleged that his separation physical was a 
"farce."  (T. 2).  While at the time of his separation, he 
was concerned about his hearing, he wanted to be discharged.  
He alleged that his separation discharge was inadequate.  (T. 
6).  The appellant stated that he "began having problems" 
in 1947, while teaching.  He could not hear his female 
students.  He stated that Dr. F. informed him he had 
"hunter's ear," which would probably worsen.  (T. 7).  The 
appellant stated that in a "one-on-one situation," with 
"mostly men," he had "no problems" hearing.  (T. 14).  He 
added that Dr. F. was the first physician he consulted for 
his hearing problem.  (T. 15).    

In August 1992, private clinical reports dated October 1979 
from the Ochsner Clinic were received.  Apart from a notation 
of apparently the appellant's report of "hearing loss since 
WWII," these records do not specify the etiology of the 
appellant's hearing loss.  Similar audiological evaluations 
dated September 1984, conducted by the Northwestern State 
College Speech and Hearing Center, and the Beltone Company 
were received but do not relate to the etiology of the 
appellant's hearing loss.  

With a November 1992 letter, the appellant submitted a 
"redacted" transcript of the May 1992 personal hearing.  In 
relevant substance, the appellant's version reiterated 
previously stated contentions regarding the inadequacy of his 
separation hearing examination.  (T. 5).  Additionally, the 
appellant stated that he is now aware that he should have 
mentioned that he had difficulty hearing during his 
separation physical examination, but that he did not do so 
because he was anxious to be separated from service.  (T. 6). 

In May 1994, the Board remanded the appellant's claim for 
further development of the record.  Evidence generated as a 
result of the remand included a September 1994 letter 
authored by Edward E. M., Ph.D.   Dr. M. reported that he had 
administered an audiological evaluation to the appellant in 
September 1984, which resulted in a suggestion of a 
sensorineural hearing loss.  Dr. M. also recalled "at least 
one and possibly two earlier audiological evaluations," but 
could not provide documentary evidence of these tests because 
fire had destroyed his records depository.  

The Ochsner Clinic of New Orleans forwarded a copy of the 
September 1979 audiological evaluation which was previously 
received in August 1992.  David A. L., M.D., reported in a 
November 1994 letter that he had treated the appellant "on 
or about 1981 for sensorineural hearing loss," and that his 
records were not available.  In a December 1994 letter, the 
appellant's servicing Beltone Hearing Aid Center reported 
that it tested the appellant for hearing aids in September 
1984, but that the appellant later returned one.  Attached to 
its letter was a copy of its report of September 1984 that 
had been previously received in August 1992.         
  
In a June 1994 affidavit, Mr. [redacted] stated that he 
worked as a teacher with the appellant from August 1953 to 
May 1957.  Mr. F. stated that he recalled the appellant being 
instructed in "lip reading" by the school's speech and 
hearing therapist between 1954 to 1955.  

In a January 1995 VA hearing examination, the appellant was 
diagnosed as having severe sensorineural hearing loss of the 
right ear and moderate sensorineural hearing loss of the left 
ear.  While the examiner had opined that the appellant's 
hearing loss was "consistent with [the appellant's] history 
of excessive noise exposure while in the military," the 
examination was rejected by the RO as inadequate because the 
examiner did not provide a rationale for her opinion relating 
to the etiology of the appellant's disorder, obtain a post 
service history and did not indicate whether the claims file 
had been reviewed.  

In an April 1995 VA hearing examination, the same audiologist 
from the January 1995 examination found that the appellant 
"reports no significant noise exposure after military duty 
as his occupation as a civilian was teaching.  However, this 
type of hearing loss pattern is also typical of presbycusis.  
Therefore, reliable etiology is difficult to determine." 

The Board notes that presbycusis is defined as a "lessening 
of hearing acuteness resulting from degenerative changes in 
the ear that occur esp[ecially] in old age."  See Godfrey v. 
Brown, 8 Vet.App. 113, 120-21 (1995), citing Webster's 
Medical Desk Dictionary, 572 (1986).  Presbycusis has also 
been noted to be the "sensorineural hearing loss that occurs 
as a part of normal aging.  It begins after age 20, first 
affecting the highest frequencies (18 to 20 kHz) and 
gradually moving into the lower frequencies; it usually 
begins to affect the 4- to 8-kHz range by age 55 to 65, 
although there is considerable variation."  The Merck 
Manual, Chapter 16, § 210, (1992).

The germane facts of record are that when the appellant was 
discharged from active military service in January 1946, no 
hearing abnormalities were detected.  The appellant at this 
time was approximately 25 years of age.  (The appellant's 
claims folder reflects that the appellant was born on 
June [redacted], 1920).  In February 1950, when the appellant 
was approximately 29 years old, he underwent a Naval Reserve 
physical examination that again found no abnormalities with 
regard to his hearing.  The appellant was first diagnosed to 
have hearing loss in June 1953.  He was at that time 33 years 
of age.  As is noted above, the 1995 examiner opined that the 
appellant's hearing loss was consistent with both acoustic 
trauma and presbycusis.

As is also noted above, medical authority has established 
that presbycusis may begin after age 20.  Given this 
authority, and the chronological development of the medical 
evidence, a relevant issue therefore becomes whether the 
hearing loss ascertained by medical evidence years after 
service represented the onset of presbycusis or was the 
result of a previous acoustic trauma.  A clarifying 
specialist opinion will therefore be obtained.   

As is noted above, in a September 1994 letter, Dr. M. 
reported that in addition to a contemporaneous audiological 
evaluation, he had also administered "at least one and 
possibly two earlier audiological evaluations."  Dr. M. then 
reported that he could not provide documentary evidence of 
these tests because fire had destroyed his records 
depository.  In an August 1998 letter submitted to the Board, 
Dr. M. opined that the appellant's hearing loss was that of a 
"patently obvious traumatizing signature rather than a 
presbycusic signature."  However, Dr. M. stated that he had 
reviewed "5 separate sources of audiometric data," and that 
the data was developed "across a 31 year period (1967-
1998)."  

Given Dr. M.'s previous report of not being able to provide 
documentary evidence  due to the loss of his records in a 
fire, and his account of having tested the appellant's 
hearing up to three occasions, the Board is of the opinion 
that Dr. M.'s records representing the 5 separate sources of 
data would be significant in the resolution of this appeal.  
The appellant will therefore be afforded an additional 
opportunity to provide these records used by Dr. M. in his 
most recent opinion.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
in order to provide him an opportunity to 
submit any additional evidence and 
argument, including any medical treatment 
records that is not evidenced by record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In particular, the RO 
should seek to obtain the records of Dr. 
M. as are outlined above.  

2.  Following completion of the directive 
as stated in paragraph 1, the RO should 
cause the appellant's claims folder to be 
reviewed by a qualified otolaryngologist 
or other appropriate specialist.  A 
clarifying medical examination may be 
conducted if deemed necessary.

The specialist is requested to provide an 
opinion, after a comprehensive review of 
the medical and lay evidence in the 
appellant's claims folder, as to the 
degree of probability as to whether the 
appellant's hearing loss was caused by 
his exposure to acoustic trauma sustained 
during his active service.  The physician 
must state the rationale for any opinion 
expressed.  

3.  If the report contains insufficient 
information to address the inquiry as to 
the clinical identity of the appellant's 
claimed disorder, it is incumbent upon 
the rating board to return the report as 
inadequate.  38 C.F.R. § 4.2 (1997).  
Thereafter, the RO should readjudicate 
the appellant's claim and make a 
determination as to whether the veteran 
"engaged in combat."  If so, the RO 
should apply the provisions of 
38 U.S.C.A. § 1154(b), and careful 
consideration should be given to Arms v. 
West, No. 96-1214 (U.S. Vet. App. Feb. 
11, 1999).   

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.      

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -
